Citation Nr: 1540831	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus), to include as due to herbicide exposure in the Republic of Vietnam (Vietnam).

2.  Entitlement to service connection for right leg neuropathy, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in September 2014.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Enterprise in 1971, which was off the blue waters of Vietnam and was not exposed to herbicides.

2.  The Veteran's diabetes mellitus did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.  

3.  The Veteran's right leg neuropathy did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).

2.  The criteria for service connection for right leg neuropathy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in June 2011.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as diabetes mellitus and organic disease of the nervous system, which are listed in 38 C.F.R. § 3.309(a) , may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337  .

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange.  Early onset peripheral neuropathy (peripheral neuropathy that manifests within one year of the last exposure to herbicides) is one of those specific diseases but peripheral neuropathy that is not early onset peripheral neuropathy is not one of those specific diseases.  

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, diabetes mellitus and early onset neuropathy of the right leg are diseases for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Thus, this case turns largely on whether the Veteran can be presumed to have been exposed to herbicides in service. 

The Veteran contends in the September 2014 hearing that he served on the U.S.S. Enterprise in 1971, which was off the waters of Vietnam for a couple of months.  The Veteran further contends the ship was transporting barrels of Agent Orange and he was, therefore, exposed as a result.  He indicated that boats would bring the barrels to the U.S.S. Enterprise and then they would take the barrels to other ships like a destroyer or "something of that nature".  The Veteran also stated that during the day, he could not remember seeing land or a shoreline from where his ship was stationed in the waters off Vietnam.  He never stepped foot on land in Vietnam.  

However, the May 2009 Memorandum for Record from the Joint Services Records Research Center (JSRRC) reports that JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the June 2011 official VA report indicates an inability to determine whether the Veteran served in the Republic of Vietnam.  The Veteran served aboard the U.S.S. Enterprise which was in the official waters of the Republic of Vietnam from July 1971 to August 1971 but the records provide no conclusive proof of in-country service.
Lastly, an August 2012 JSRRC Memorandum for Record indicates insufficient information provided by the Veteran to corroborate the alleged exposure to herbicide agents and insufficient evidence to allow for a meaningful research of the archives for such records. 

In light of the May 2009, June 2011 and August 2012 memorandums of record indicating no evidence the Veteran was exposed to herbicide agents on the ship as he contends, as well as the Veteran's own testimony that he never stepped foot on land in Vietnam, the Board finds the presumption of exposure to herbicides is not warranted for these claims.  In arriving at this conclusion, the Board has also considered the Veteran's testimony regarding his exposure to Agent Orange on the ship while stationed in the official waters of Vietnam.  However, because there is no corroborating evidence to support the Veteran's contentions, the Board is unable to give probative weight to his testimony.  

The Board now turns to whether service connection can be granted for either disability on a direct or chronic disease presumptive basis.  The record reflects that the Veteran's diabetes mellitus and right leg neuropathy were both diagnosed in 2005.  These diagnoses satisfy the first prong of the service connection claim.

However, as to an in-service incurrence of either disability, the August 1971 Report of Medical examination for purposes of separation documented a normal clinical evaluation of the Veteran's lower extremity as well as spine and other musculoskeletal areas.  Moreover, the laboratory findings did not document any abnormal findings with the Veteran's sugar.  Lastly, the service treatment records do not document treatment for either condition while in-service.  

Notably, the Veteran contends in his September 2010 claim that his diabetes mellitus and right leg neuropathy are linked to Agent Orange exposure and does not specifically contend there is a direct link between the disabilities and his active duty service.

Furthermore, the record does not include a medical opinion which finds a causal relationship between either the Veteran's diabetes mellitus or the right leg neuropathy with his service.  There is also no evidence of the presence of either disorder within one year of service discharge or that DM or right leg neuropathy was present in service or within one year of separation and continuously since service discharge.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, to include as due to herbicide exposure, and right leg neuropathy, to include as due to herbicide exposure.  Therefore, these claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

						(CONTINUNED ON NEXT PAGE)

ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure in Vietnam, is denied.

Entitlement to service connection for right leg neuropathy, to include as due to herbicide exposure in Vietnam, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


